Exhibit 99.3 www.imgtec.com 6th November, 2012 Announcement by Imagination of Intention to Purchase 2© Imagination TechnologiesImagination & MIPS– For Distribution Transaction highlights §Imagination intends to acquire US-listed MIPS for $60 million in cash §Imagination’s purchase includes: §the operating business of MIPS §ownership of 82 key patent properties directly relevant to the MIPS architecture §royalty-free, perpetual licence granted to Imagination in respect of all of the remaining 498 Divested Patent Properties being sold to Bridge Crossing LLC for $350 million §Anticipated to be accretive to Imagination's earnings in FY2014 §Financed from existing cash resources §Expected to close in Q1 CY2013 3© Imagination TechnologiesImagination & MIPS– For Distribution Strategic rationale (1) §Strengthens Imagination’s presence in the substantial & growing CPU IP segment §In both established and new markets §Brings together 2 of the world’s top 5 semiconductor design IP vendors §Combines complementary CPU technology, resources, expertise & market presence to deliver substantially enhanced scale §Combined business to create a new industry-leading force in CPU development and licensing §delivers benefits to both companies’ customers & partners §generates significant new business & revenue opportunities §Strengthens Imagination’s position & opportunities §mobile, TV/set-top-box, consumer & other embedded markets §Increases Imagination’s penetration into networking, infrastructure & other markets where MIPS has enjoyed significant success 4© Imagination TechnologiesImagination & MIPS– For Distribution Strategic rationale (2) §MIPS is one of the small number of CPU architectures directly supported by the Android OS §Adds highly respected RISC-based 32-bit and 64-bit CPU applications processor architectures that complement Imagination’s existing Meta 32-bit embedded CPU IP family §the architectures have similar philosophies in several key areas including hardware multi-threading §Adds a well-established ecosystem of customers, developers, operating systems & tool providers §all will benefit from the strengthened position and broader IP offering that the newly combined business has to offer §Strengthens Imagination’s patent portfolio §with the addition of 82 specific patent properties and license rights to all the remaining 498 MIPS patent properties 5© Imagination TechnologiesImagination & MIPS– For Distribution Imagination company overview §Leading silicon, software & cloud IP supplier §Graphics/video, comms, processor, cloud technologies §Licensing and royalty business model §Ranked #3 in the world by Gartner §Licensed to many top 20 semis & OEMs §Servicing high volume, high growth markets §Shipped by most major consumer brands §Smartphones, tablets, low-power PC’s §TVs/STBs, games consoles, Connected/broadcast audio devices §Automotive dashboards, navigation §Strategic product division: Pure §Digital radio, internet connected audio, home automation §IP business pathfinder, market maker/driver §Established technology powerhouse §Founded 1985; London FTSE250 (IMG.L) §Employees: 1,200+ §UK HQ; operations world-wide §Global customer base Technology Division: Solution Centric IP Software Cloud Graphics GPU Compute Video Display Processor Enabling Systems 6© Imagination TechnologiesImagination & MIPS– For Distribution Delivering all the world’s standards: Imagination’s technologies and markets SoC Technologies Comms: TV Radio Mobile TV Wi-Fi Bluetooth CPU OS: Linux Android MeOS Graphics & GPU: OpenGL ES OpenCL EP OpenGL OpenCL OpenVG DirectX 9/10/11 OpenRL Display: De-interlace Frame Rate Conversion Noise reduction Video: H264 MPEG4 MPEG2 VC1 AVS VP6/8 SoC PowerVR Video PowerVR Display Customer & 3rd Party IP PowerVR Graphics IMGworks CustomisedIP Embedded Processing Meta Ensigma Communications Mobile Phone Handheld Multimedia Home Electronics Mobile Computing Automotive Emerging Markets DSP/Real Time: Audio SW Stacks DSP Real Time V.VoIP VoLTE I/O Audio Screens Video & graphics Caustic Professional Ray Tracing Solutions HelloSoft VoLTE & V.VoIP Flow Cloud Connectivity Solutions 7© Imagination TechnologiesImagination & MIPS– For Distribution Imagination’s key licensees and OEM partners Semiconductor Licensees Key OEM Partners 8© Imagination TechnologiesImagination & MIPS– For Distribution Imagination’s key technology partnerships Many partners including: 9© Imagination TechnologiesImagination & MIPS– For Distribution MIPS highlights §Pioneered modern 32-bit & 64-bit RISC CPU architectures §Customers shipped over 700 million royalty earning units in financial year ended 30 June 2012 §56 royalty-paying licensees in financial year ended 30 June §MIPS CPU intellectual property core licensing business generated c.US$60.0 million in revenue in its financial year ended 30 June 2012 §MIPS has recently launched new Aptiv™ Generation of cores; high-performance proAptiv core achieves industry leading performance and area metrics §One of only three architectures fully supported by Google in Android source tree and software/native development kits 10© Imagination TechnologiesImagination & MIPS– For Distribution MIPS company overview §A leading provider of industry-standard processor architectures and cores §a leading position in the digital home §strong in wired and wireless networking §growing position in embedded market §expanding into mobile, with millions of units of smartphones & tablets already shipping §IP business model— licensing + royalties §Licensees include: Broadcom, Cavium, Loongson, Ingenic, Microchip, MStar,
